PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,004,355
Issue Date: June 26, 2018
Application No. 14/355,287
Filing or 371(c) Date: April 30, 2014
Attorney Docket No. 2014-0532A 
For: SYSTEM FOR PREPARING MILK AND/OR MILK FOAM IN DRINK MACHINES AND A HEATER UNIT


:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 14, 2022 and supplemented June 22, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED. Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Telephone inquiries related to this communication should be directed to April M. Wise at (571) 272-1642. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions